DETAILED ACTION
This office action is a response to a communication made on 02/09/2021.
Claims 32, 38, 42 and 54 are currently amended.
Claims 57-62 are new.
Claims 32-62 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 9-11, filed 02/09/2021, with respect to the rejection(s) of claim(s) 32 and 49 under 102 have been considered and regarding the amended feature of “communicate the full identifier string between the IoT server device and an app of the apparatus” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foti (US 2016/0127312).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-36, 38, 40-41, 49-53 and 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foti  (US 2016/0127312).

With respect to claim 32, Foti discloses an apparatus for communicating with an internet-of-things (IoT) device (¶0039, i.e. a device or other M2M entity), comprising an IoT server device (¶0038, i.e. M2M SP domain typically involves gateways (i.e. server)), comprising:
a communications device (¶0028, i.e. communications between entities within an M2M SP domain); 
a resource name map comprising a full identifier string and a short identifier string (¶0027, i.e. use “resource type” information as a mechanism for resolving the full URL of a given resource that is identified to the N-SCL according to a shortened URL); 
one or more processor (¶0067); and 
storage to store code to direct the one or more processor to (¶0065-¶0066 and ¶0077):
access the resource name map to identify the short identifier string uniquely assigned to the full identifier string (¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs even in cases where the uniqueness of resource identifiers at the respective hosting M2M entities, see ¶0019); 
communicate the full identifier string between the IoT server device and an app of the apparatus (Fig. 7, step 9, ¶0079, i.e. At Step 9, the N-SCL (i.e. an application) determines the full URL from the shortened URL and, because the host that owns or controls the resource in question is external, the N-SCL at Step 10 forwards the request using the fully resolved URL for the targeted resource ¶0038, i.e. service or resource discovery within a single M2M SP domain typically involves gateways (i.e. server) or devices announcing to the N-SCL, the resources they would like to be publicly discoverable by other M2M entities within the domain, ¶0061, i.e. allow all devices and/or servers in an M2M domain to use a single URL parameter in all requests and responses, where that single URL parameter may comprise full URL information);


With respect to claim 33, Foti discloses the apparatus of claim 32, wherein the IoT server device comprises a shortened name generator to generate the short identifier string (Foti, Fig.6, element 606; ¶63).

With respect to claim 34, Foti discloses the apparatus of claim 32, wherein the IoT server device comprises a shortened name generator to obtain short identifier string from a resource directory via the communications device (Foti, Fig.6, element 606; ¶63).

With respect to claim 35, Foti discloses the apparatus of claim 32, wherein the IoT server device comprises an attribute responder to respond to attribute requests with short identifier string and an attribute value (Foti, ¶0040, i.e. When a published resource matches a service request discovery, the N-SCL provides the requesting entity with URL information for the matching published resource in a service discovery response, ¶0074, i.e. determining (Block 604) that a published resource 22 matches the service discovery request, and forming (Block 606) a shortened URL for the published resource 22, see ¶0050, ¶0056).

With respect to claim 36, Foti discloses the apparatus of claim 32, wherein the IoT server device comprises a device controller to change an attribute for a physical device, a logical entity, or both (Foti, ¶0062, i.e. These changes impose corresponding changes on the existing call flows used in M2M networks, such as the existing call flows defined by the ETSI standard. In particular, the signaled parameters change when shortened URLs are used).

With respect to claim 38, Foti discloses the apparatus of claim 32, comprising the client device comprising: 
a client communications device (¶0028, i.e. communications between entities within an M2M SP domain);  and 
a resource discoverer to receive, from the IoT server device via the client communications device in a response to a discovery request from the client device, the full identifier string and the short identifier string for an IoT resource and to map the short identifier string to the full identifier string in a resource map (Foti, ¶0070, i.e. receive a service discovery request from a requesting M2M entity, ¶0027, i.e. use “resource type” information as a mechanism for resolving the full URL of a given resource that is identified to the N-SCL according to a shortened URL  ).
With respect to claim 39, Dong in view of Foti discloses the apparatus of claim 38, wherein the client device comprises a control app to issue a control command to the IoT resource based on the full identifier string (Foti, See fig 7. Step 9).

With respect to claim 40, Foti discloses the apparatus of claim 39, wherein the client device comprises a control communicator to access the resource map to associate the full identifier string from the control app with the short identifier string (Foti, ¶0027, i.e. use “resource type” information as a 

With respect to claim 41, Foti discloses the apparatus of claim 38, wherein the client device comprises a display or an input device, or both (Foti, ¶0039, i.e. a device or other M2M entity, wherein device has a display where user can provide input).

With respect to claim 49, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to respond to a discovery request with a full identifier string for an internet-of-things (IoT) resource and a short identifier string for the IoT resource which when executed (¶0061, i.e. provides opportunities to form and use shortened URLs as a single parameter in a request from an SCL or application, or when being returned in a response to a service discovery request…allow all devices and/or servers in an M2M domain to use a single URL parameter in all requests and responses, where that single URL parameter may comprise full URL information or may comprise shortened URL information,¶0074, i.e. The method 600 includes receiving (Block 602) a service discovery request from a requesting M2M entity 18, determining (Block 604) that a published resource 22 matches the service discovery request), ¶0027, i.e. use “resource type” information as a mechanism for resolving the full URL of a given resource that is identified to the N-SCL according to a shortened URL), wherein the short identifier string maintains shortening in a manner that is transparent from an application layer (¶0019, i.e. the shortened URL as taught herein includes everything needed for an appropriately configured Network Services Capability Layer, N-SCL (i.e. application layer), to uniquely identify the subject resource).



With respect to claim 51, Foti discloses the non-transitory, computer readable medium of claim 49, comprising instructions, which when executed, direct the one or more processors to respond to an IoT attribute change request comprising the short identifier string for the IoT resource (Foti, see ¶0062).

With respect to claim 52, Foti discloses the non-transitory, computer readable medium of claim 49, comprising instructions, which when executed, direct the one or more processors to make an IoT attribute change in an IoT device based on an IoT attribute change request comprising the short identifier string for the IoT resource (Foti, see ¶0062)

With respect to claim 53, Foti discloses the non-transitory, computer readable medium of either of claim 49, comprising instructions, which when executed, direct the one or more processors to obtain the short identifier string for the full identifier string from a resource directory (Foti, see ¶0070, i.e. The processor 14 is further configured to return the shortened URL, rather than the full URL, to the requesting M2M entity 18 in a service discovery response).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 42-47 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Garner et al. (US20140192660A1), hereinafter “Garner”.

With respect to claim 42, Foti discloses a method for communicating between an internet-of-things (IoT) server device (¶0038, i.e. M2M SP domain typically involves gateways (i.e. server)), and a client device (¶0039, i.e. a device or other M2M entity), comprising: 
receiving a discovery request from the client device in the IoT server device in response to the discovery request (¶0074, i.e. The method 600 includes receiving (Block 602) a service discovery 
sending a full identifier string for an IoT resource to the client device in response to the discovery request (¶0060, i.e. in response to a given service discovery request, the N-SCL may be configured to send full URL information, ¶0060, i.e. N-SCL to tailor the URL information it provides during service discovery in dependence on the type of device or other M2M entity that is acting as the request originator);

Foti is teaching sending the full URI to some devices and instead sending a shortened URI to constrained devices, However, Foti fails to teach sending the shortened URI to the same device that a full URI was also sent towards, therefore Foti remain silent on sending a short identifier string for the IoT resource to the client device in response to the discovery request.

Garner discloses sending a short identifier string for the IoT resource to the client device in response to the discovery request (see Fig. 1, ¶0046, i.e. a receiving of a request of the fully descriptive URI via web application can associate a substitute or reduced value for the pertinent URI portion using a mapping association and shorten the URI to the predetermined or planned substitute equivalence. Thereafter, the receiver of the original URI can then transmit a shortened or substituted URI to the radio module).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with both the shortened and fully descriptive URI to a device to allow that device to map the full URI to the shortened URI and allow the shortened URI to be sent over-the-air transfer to reduce the amount of traffic that is being sent as taught in Garner.

With respect to claim 43, Foti in view of Garner discloses the method of claim 42, comprising storing the full identifier string and the short identifier string in the client device (Foti, see ¶0037).

With respect to claim 44, Foti in view of Garner discloses the method of claim 42, comprising: 
converting an IoT resource attribute request based on the full identifier string from a control app to the short identifier string (Foti, ¶0062, i.e. the signaled parameters change when shortened URLs are used and, furthermore, there may be additional verifications imposed on incoming requests, to validate the resource type and SCL-ID. Still further, it will be appreciated that an N-SCL configured according to the teachings herein will carry out the additional processing needed to form shortened URLs and, conversely, to derive full URL information from received shortened URLs); 
sending the IoT resource attribute request from the client device to the IoT server device (Foti, Fig. 7, step 9); 
receiving an IoT attribute response from the IoT server device based on the short identifier string (Foti, ¶0070); and 
converting the IoT attribute response to the full identifier string for the control app (Foti, see ¶0060 and ¶0070).

With respect to claim 45, Foti in view of Garner discloses method of claim 42, comprising: 
converting an IoT resource change request based on the full identifier string from a control app to the short identifier string (Foti, ¶0060, i.e. in response to a given service discovery request, the N-SCL may be configured to send full URL information in the case that the requesting M2M entity is not a constrained device, and to send a shortened URL in the case that the requesting M2M entity is a constrained device); 

receiving a confirmation response from the IoT server device based on the short identifier string (Foti, ¶0028); and 
converting the confirmation response to the full identifier string for the control app (Foti, ¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs).

With respect to claim 46, Foti in view of Garner discloses the method of claim 42, comprising:
sending the full identifier string from the IoT server device to a resource directory (Foti, ¶0060, i.e. the N-SCL may be configured to send full URL information); and 
receiving the short identifier string from the resource directory in the IoT server device (Foti, ¶0070).

With respect to claim 47, Foti in view of Garner discloses the method of claim 42, comprising generating the short identifier string for the IoT resource (Foti, ¶0070, i.e. in response, to form a shortened Uniform Resource Locator, URL, for the published resource).

With respect to claim 54, Foti discloses a non-transitory, computer readable medium, comprising instructions, which when executed, direct one or more processors to:
discover an internet-of-things (IoT) resource during initialization using a discovery request (¶0070, i.e. receive a service discovery request from a requesting M2M entity); 
receive a full identifier string for the IoT resource from an IoT device server in response to the discovery request (¶0060, i.e. in response to a given service discovery request, the N-SCL may be configured to send full URL information, ¶0060, i.e. N-SCL to tailor the URL information it provides 

add the full identifier string and the short identifier string to a resource map (¶0028, i.e. the resource type information allows shortened URLs to be resolvable into full URLs even in cases where the uniqueness of resource identifiers at the respective hosting M2M entities, see ¶0019), wherein the short identifier string maintains shortening in a manner that is transparent from an application layer (¶0019, i.e. the shortened URL as taught herein includes everything needed for an appropriately configured Network Services Capability Layer, N-SCL (i.e. application layer), to uniquely identify the subject resource), and
after initialization, use the short identifier string instead of the full identifier string during interactions with the loT device server that involve the loT resource (¶0073, i.e. where the resource request originates from a given requesting M2M entity 18 and uses the shortened URL of the published resource 22).

Foti is teaching sending the full URI to some devices and instead sending a shortened URI to constrained devices, However, Foti fails to teach sending the shortened URI to the same device that a full URI was also sent towards, therefore, Foti remain silent on receive a short identifier string for the IoT resource from the IoT device server in response to the discovery request.

Garner discloses sending a short identifier string for the IoT resource to the client device in response to the discovery request (see Fig. 1, ¶0046, i.e. a receiving of a request of the fully descriptive URI via web application can associate a substitute or reduced value for the pertinent URI portion using a mapping association and shorten the URI to the predetermined or planned substitute equivalence. Thereafter, the receiver of the original URI can then transmit a shortened or substituted URI to the radio module).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with both the shortened and fully descriptive URI to a device to allow that device to map the full URI to the shortened URI and allow the shortened URI to be sent over-the-air transfer to reduce the amount of traffic that is being sent as taught in Garner.


With respect to claim 55, Foti in view of Garner discloses the non-transitory, computer readable medium of claim 54, comprising instructions, which when executed, direct the one or more processors to send an IoT attribute request comprising the short identifier string for the IoT resource to the IoT device server (Foti, see ¶0073 and ¶0074).

With respect to claim 56, Foti in view of Garner discloses the non-transitory, computer readable medium of claim 54, comprising instructions, which when executed, direct the one or more processors to send an IoT attribute change request comprising the short identifier string for the IoT resource to the IoT device server (Foti, see ¶0062 and ¶0073-¶0074).

Claims 37 and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Dong et al. (US 2015/0227618), hereinafter “Dong”.


Dong discloses wherein the attribute includes an on state, an off state, a brightness, or a temperature, or any combinations thereof (¶0096, i.e. a temperatureReading class that represents temperature data as an integer in units of Celsius and can be used, ¶0117, i.e. When a semantics node joins the network (step 504), i.e., becomes online, ¶0129, i.e. a determination that current parent semantics node 203 is not reachable (e.g., offline, disconnected, or other communication issue). 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with attribute includes an on state, an off state, a brightness, or a temperature, or any combinations thereof of Dong, in order to determine the characteristic of the status (Dong). 

With respect to claim 60, Foti discloses the apparatus of claim 32, however Foti remain silent on  wherein the code directs the one or more processors to: determine, if in a sleep state, whether to exit the sleep state, and in response to exiting the sleep state or a new resource being added on the loT server device.

Dong discloses wherein the code directs the one or more processors to: determine, if in a sleep state, whether to exit the sleep state (¶0129, i.e. a determination that current parent semantics node 203 is not reachable (e.g., offline, disconnected, or other communication issue, ¶0133, i.e. if a neighboring sibling semantics node leaves a network, the corresponding sibling information is updated by deleting the semantics node or otherwise updating a table to indicate the status of the sibling semantics node that left the network (e.g., status=offline)); and


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with determine, if in a sleep state, whether to exit the sleep state, and in response to exiting the sleep state or a new resource being added on the loT server device of Dong, in order to exit the sleep state and different resource would be added to the server (Dong). 


With respect to claim 61, Foti in view of Dong discloses the apparatus of claim 60, wherein the code directs the one or more processors to:
receive, from a resource directory (Dong, ¶0150, i.e. find a semantics related resource(s) that matches the request at step 256. As illustrated, first the semantics node 252 will search its local directory), a subscription for presence notifications (Dong, ¶0155, i.e. the message identifies the semantics related resource for which the client wishes to receives notifications when the resource is updated. The semantics node will respond to the request with a SEMANTICS_RESOURCE_SUBSCRIBE_RESP message acknowledging the subscription), and
in response to reception of the subscription, transmit, to the resource directory, a notification in response to a resource change (Dong, ¶0156, i.e. the subscriber may configure the notification trigger 

With respect to claim 62, Foti in view of Dong discloses the apparatus of claim 61, wherein the notification indicates to the resource directory to persist, the short identifier string (Foti, ¶0027, i.e. a shortened URL as taught herein will include: (1) the host ID, (2) the resource ID, and (3) the resource type. These three pieces of information allow the N-SCL to resolve the full URL of the resource), the short identifier string including a shortened version of a resource URI (Foti, ¶0037, i.e. the shortened URL represents a more efficient process because less information has to be signaled and stored) and properties of the resource (Dong, ¶0239, and Table 6, i.e. A <relationship> resource may be used to define properties that can be associated to classes) , the short identifier string configured to automatically expire after a pre-configured time if the notification is not received (Dong, See Fig 10, i.e. time window expires and set up time window to receive response from parent semantics related resource discovery request, ¶0180, i.e. semantics node 291 may automatically update a semantics related resource on semantics node 292).

48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Garner, and further in view of Zhou et al. (US 2007/0136279), hereinafter “Zhou”.

With respect to claim 48, Foti in view of Garner discloses the method of claim 42, Foti in view of Dong remain silent on comprising generating a hash code of the full identifier string to generate the short identifier string.
Zhou discloses comprising generating a hash code of the full identifier string to generate the short identifier string (¶0028, i.e. the hashing module applies a hash function to each full URL, or a portion of each full URL, to generate a corresponding hash key…¶0029, i.e. A domain name in the shortened URL will generally refer to a network address of the communication director for evaluation and redirection to the full URL).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with generating a hash code of the full identifier string to generate the short identifier string of Zhou, in order to map shortened URL to full URL using hash operation for accessing resource (Zhou).

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Zhou.

With respect to claim 57, Foti discloses the apparatus of claim 32, however Foti remain silent on wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string.
Zhou discloses wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string (Zhou, ¶0029, i.e. The shortened URL generally includes a hash key of the full URL. The shortened URL 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with wherein the short identifier string is a hash code of a shortened resource URI of the full identifier string combined with shorted versions of properties strings of the full identifier string of Zhou, in order to map shortened URL to full URL using hash operation for accessing resource (Zhou).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Uhler et al. (US 2001/0039587), hereinafter “Uhler”.

With respect to claim 58, Foti discloses the apparatus of claim 32. However Foti remain silent on wherein the short identifier string is a random number generated using the full identifier string as a seed.

Uhler discloses wherein the short identifier string is a random number generated using the full identifier string as a seed (¶0093-¶0094, i.e. a URL to transmit which contains the random number).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foti’s system with random number generated using the full identifier string as a seed of Uhler, in order to the URLs are kept really very short (Uhler).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458